EXHIBIT 10.39




[***] = Certain information has been excluded from this exhibit because it
(i) is not material and (ii) would be competitively harmful if publicly
disclosed.
AMENDMENT TO THE
DISTRIBUTION SERVICES AGREEMENT
BETWEEN DEXCOM INC.
&
AMERISOURCEBERGEN DRUG CORPORATION
This Amendment (the “Amendment”), effective as of the 1st day of November, 2018
(the “Amendment Effective Date”), is entered into by and between DEXCOM Inc.
(“Supplier”) and AmerisourceBergen Drug Corporation (“ABC”), individually a
“Party” and collectively the “Parties.”
WHEREAS, the Parties have entered into a Distribution Services Agreement
effective as of November 7, 2015 (as amended, the “Agreement”); and
WHEREAS, the Parties now desire to amend the Agreement as set forth below.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained in the Agreement, and intending to be legally
bound hereby, the Parties agree as follows:
1.
Definitions. Capitalized words used but not defined herein shall have the
meanings ascribed thereto in the Agreement.

2.
Amendments.

2.1    The penultimate sentence of Section 2(f) of the Agreement shall be
amended and restated in its entirety and shall read as follows:
“The amount of the [***] is [***] basis points times the amount of ABC’s monthly
gross purchases less damages at Wholesale Acquisition Cost (“WAC”) and shall be
invoiced monthly and payment shall be due within [***] days of the date of the
invoice.”
2.2    The first sentence of Section 5 of the Agreement shall be amended and
restated in its entirety and shall read as follows:
“In consideration of ABC agreeing not to return any Products (other than as
expressly set forth or referenced in this Section 5), Supplier shall pay ABC a
“Returns Allowance” of [***] multiplied by the sum of (a) the amount of ABC’s
monthly gross purchases less (b) Products that are: (i) returned (including
Permitted Returns (as defined below)), (ii) drop shipped by Supplier to
customers or third parties, (iii) third party product return claims other than
ABC’s Third Party Returns, and (iv) damaged (as determined pursuant to Section 6
below), each at the applicable Wholesale Acquisition Costs.”
3.
Miscellaneous. Except as specifically amended herein, all other terms and
conditions of the Agreement will remain in full force and effect. This
Amendment, together with the Agreement and any exhibits thereto, constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, between the Parties with respect to the subject matter hereof. In the
event any provisions in this Amendment shall be inconsistent with the provisions
of the Agreement, the provisions in this Amendment shall govern solely with
respect to the subject matter herein. This Amendment may be executed in any
number of counterparts, each of which is deemed an original but all of which
constitute the same instrument.



        

--------------------------------------------------------------------------------




[Signature Page Follows]






2    

--------------------------------------------------------------------------------





IN WITNESS WHEROF, the Parties have by their signatures of their duly authorized
officers or representatives caused this Amendment to be executed and effective
as of the Amendment Effective Date.


AMERISOURCEBERGEN DRUG CORPORATION
 
DEXCOM INC.    
 
By:
s/ Doug Trueman        
 
By:
s/ Brice Bobzien    
 
Name:
Doug Trueman        
 
Name:
Brice Bobzien    
 
Title:
Vice President – Consumer Products    
 
Title:
VP, Finance
 
Date:
November 5, 2018
 
Date:
October 31, 2018
 









        